DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment of claim 17, 34 and 41 in the paper of 7/28/2021, is acknowledged.  Applicants' arguments filed on 7/28/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 17-19, 27, 28 and 34-48 are still at issue and are present for examination.
Election/Restrictions
	Applicant's election without traverse of Group III, Claims 17-19 and 27-28, to a method of primer extension, in the paper of 4/24/2020, is acknowledged.  Applicant's further election without traverse of the species of D166, in the paper of 4/24/2020, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 27, 28, 34-40, 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 17 (claims 18-19, 27, 28, 34-40 dependent from) and 41 (claims 42-48 dependent from) are indefinite in the newly amended/added recitation “and wherein the additional modifications of the modified polymerase optionally consist of:” in that this recitation is indefinite in that it is confusing and unclear for a number of reasons.
First, it is indefinite in that there is a lack of antecedent basis for “the additional modifications of the modified polymerase”.  Second it is noted that the referred to modifications of the polymerase “optionally consist of…” which is interpreted that they “may consist of…” or “may not consist of…”.  Since these referred to modifications optionally consist of limitations, they do not necessarily have these limitations and since the claims are given there broadest reasonable interpretation, the claim is interpreted as it does not have the referred to modifications.
Appropriate comment and/or amendment is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 17-19, 27, 28, 34-40, 41-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egholm et al. (US Patent No. 6,316,230) and Matsumoto et al. (GenBank Accession No. M33144, April 1993).
This rejection was stated in the previous office action as it applied to previous claims 17-19, 27, 28, 34-40, 41-48.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  It is noted that claim 48 was mistakenly left out of the group of rejected claims but is included for the same reasons as claim 42 which claim 48 depends from.   For applicants convenience the original rejection is repeated herein.
As previously stated, Egholm et al. teach methods of primer extension, detecting nucleotide incorporation and/or sequencing a template nucleic acid comprising contacting a modified polymerase with a nucleic acid molecule and a nucleotide under conditions where the nucleotide is incorporated into the nucleic acid molecule by the polymerase (see claims 1-33, examples 1-5 and supporting text).  Egholm et al. teach the above methods in which at least one nucleotide is labeled and emits a signal during incorporation of the nucleotide and the signal emitted is detected to determine the identity of the incorporated nucleotide, including a nucleotide reversible terminator (claim 1 and supporting text and column 3 line 65- column 4 line 10).  Egholm et al. teach the above methods using fluorescence resonance energy transfer or “FRET” thus detecting and analyzing the labeled nucleotide.  Egholm et al. teaches the above method in which the polymerase is selected from the group consisting of Klenow, T4, Bst, AmpliTaq, AmpliTaq Gold, AmpliTaq Stoffel fragment, Sequenase, Vent, Pfu, and Bacteriophage T7.


Bacteriophage M2 primer protein (E) gene, 5' end, and DNA polymerase(G) 

Query  1     MPRKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL  60
             M RKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL
Sbjct  75    MSRKMFSCDFETTTKLDDCRVWAYGYMEIGNLDNYKIGNSLDEFMQWVMEIQADLYFHNL  254

Query  61    KFDGAFIVNWLEHHGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL  120
             KFDGAFIVNWLE HGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL
Sbjct  255   KFDGAFIVNWLEQHGFKWSNEGLPNTYNTIISKMGQWYMIDICFGYKGKRKLHTVIYDSL  434

Query  121   KKLPFPVKKIAKDFQLPLLKGDIDYHAERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ  180
             KKLPFPVKKIAKDFQLPLLKGDIDYH ERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ
Sbjct  435   KKLPFPVKKIAKDFQLPLLKGDIDYHTERPVGHEITPEEYEYIKNDIEIIARALDIQFKQ  614

Query  181   GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIRRAYRGGFTWLNDKYKEKEIG  240
             GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIR+AYRGGFTWLNDKYKEKEIG
Sbjct  615   GLDRMTAGSDSLKGFKDILSTKKFNKVFPKLSLPMDKEIRKAYRGGFTWLNDKYKEKEIG  794

Query  241   EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ  300
             EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ
Sbjct  795   EGMVFDVNSLYPSQMYSRPLPYGAPIVFQGKYEKDEQYPLYIQRIRFEFELKEGYIPTIQ  974

Query  301   IKKNPFFKGNEYLKNSGAEPVELYLTNVDLELIQEHYEMYNVEYIDGFKFREKTGLFKEF  360
             IKKNPFFKGNEYLKNSG EPVELYLTNVDLELIQEHYE+YNVEYIDGFKFREKTGLFK+F
Sbjct  975   IKKNPFFKGNEYLKNSGVEPVELYLTNVDLELIQEHYELYNVEYIDGFKFREKTGLFKDF  1154

Query  361   IDKWTYVKTHEKGAKKQLAKLMLNSLYGKFASNPDVTGKVPYLKEDGSLGFRVGDEEYKD  420
             IDKWTYVKTHE+GAKKQLAKLMLNSLYGKFASNPDVTGKVPYLK+DGSLGFRVGDEEYKD
Sbjct  1155  IDKWTYVKTHEEGAKKQLAKLMLNSLYGKFASNPDVTGKVPYLKDDGSLGFRVGDEEYKD  1334

Query  421   PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW  480
             PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW
Sbjct  1335  PVYTPMGVFITAWARFTTITAAQACYDRIIYCDTDSIHLTGTEVPEIIKDIVDPKKLGYW  1514

Query  481   AHESTFKRAKYLRQKTYIQDIYAKEVDGKLIECSPDEATTTKFSVKCAGMTDTIKKKVTF  540
             AHESTFKRAKYLRQKTYIQDIY KEVDGKL ECSPDEATTTKFSVKCAGMTDTIKKKVTF
Sbjct  1515  AHESTFKRAKYLRQKTYIQDIYVKEVDGKLKECSPDEATTTKFSVKCAGMTDTIKKKVTF  1694

Query  541   DNFRVGFSSTGKPKPVQVNGGVVLVDSVFTIK  572
             DNF VGFSS GKPKPVQVNGGVVLVDSVFTIK
Sbjct  1695  DNFAVGFSSMGKPKPVQVNGGVVLVDSVFTIK  1790

 While Matsumoto et al. do not measure many specific properties of the taught polymerase such polymerase activity, or the level of polymerase activity relative to another polymerase such as the B103 polymerase of SEQ ID NO:6, each of these properties are considered an inherent property of the DNA polymerase taught by 
One of skill in the art at the time of filing would have been motivated to substitute the Bacteriophage M2 polymerase taught by Matsumoto et al. for one of the polymerases used by Egholm et al. in the methods of primer extension, nucleotide incorporation and sequencing taught by Egholm et al. in order to sequence a nucleic acid molecule.  The obvious methods include those methods of primer extension, nucleotide incorporation and sequencing comprising contacting a modified polymerase, taught by Matsumoto et al., with a nucleic acid molecule and a nucleotide under conditions where the nucleotide is incorporated into the nucleic acid molecule by the polymerase and wherein at least one nucleotide is labeled and emits a signal during incorporation of the nucleotide and the signal emitted is detected to determine the identity of the incorporated nucleotide.  Said methods include the above methods involving FRET analysis in which not only the nucleotides are labeled but the polymerase is also labeled.  The expectation of success is high based upon the teachings of both Egholm et al. and Matsumoto et al. who teach all that is required to practice the made obvious methods.
Applicants Response:
Applicant traverses the rejection on the basis that applicants submit that there is no teaching or suggestion of performance of any methods using a modified polymerase 
Regarding the Examiner’s indication that the Bacteriophage M2 polymerase provided in Matsumoto is considered to include specific properties of the modified polymerase of the instant invention as an inherent property, applicant submits that in order to make such an assertion, the Examiner should provide at least some support for the activity as it is not established the functional characteristics as claimed. Applicant submits that further, the instant claims have been amended to specify that additional modifications of the modified polymerase consist of specified residues of the polymerase sequence, not any changes that are within the identity range. Applicant submits that none of these limitations fall within the disclosure of Matsumoto nor would they be recognizable from the teaching. Reconsideration and withdrawal of the rejection under 35 USC 103 is respectfully requested. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.

In response to applicants submission there is absolutely no suggestion for use or consideration of any alternative forms of polymerases in the methods of Egholm, as stated previously and repeated above, Egholm et al. teaches the above method in which the polymerase is selected from the group consisting of Klenow, T4, Bst, AmpliTaq, AmpliTaq Gold, AmpliTaq Stoffel fragment, Sequenase, Vent, Pfu, and Bacteriophage T7. Thus there is a suggestion of using alternative polymerases in the methods of Egholm et al.  In response to applicant’s submission that Matsumoto does not remedy the deficiency of Egholm, as again, Matsumoto merely identifies another 
In response to applicants submission that the Examiner has not provided support for the activity as it is not established the functional characteristics as claimed, as previously stated and repeated above, while Matsumoto et al. do not measure specific properties of the taught polymerase such polymerase activity, or the level of polymerase activity relative to another polymerase such as the B103 polymerase of SEQ ID NO:6, each of these properties are considered an inherent property of the DNA polymerase taught by Matsumoto et al. based upon the greater than 98% sequence identity between the DNA polymerase taught by Matsumoto et al. and that of SEQ ID NO:7 and that the polymerase of Matsumoto et al. has the referenced modification of a leucine at position 383 and asparagine at positon 384 relative to the unmodified B103 polymerase of SEQ ID NO:6.
In response to applicants submission that the instant claims have been amended to specify that additional modifications of the modified polymerase consist of specified residues of the polymerase sequence, not any changes that are within the identity range and that none of these limitations fall within the disclosure of Matsumoto nor would they be recognizable from the teaching, as stated above the referenced “additional modifications” are the basis of an indefiniteness rejection and further as stated above and interpreted, they are only “optional”.

Remarks
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
9/2/2021

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652